Case 4:18-cv-00818-SDJ-KPJ Document 59 Filed 10/01/19 Page 1 of 1 PageID #: 1085



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     DAVID W. SPINDLE,                                     §
                                                           §
            Plaintiff,                                     §
                                                           §
     v.                                                    § Action No.: 4:18-cv-818-ALM-KPJ
                                                           §
     CKJ TRUCKING, L.P.,                                   §
                                                           §
            Defendant.                                     §

                                               ORDER

          Pending before the Court is Plaintiff David Spindle’s (“Plaintiff”) Opposed Motion for

  Leave to File Supplemental Response to Defendants’ Motions for Summary Judgment (the

  “Motion”) (Dkt. 54). Defendants CKJ Trucking, L.P. and CKJ Transport of North Texas, LLC

  (together, “Defendants”) filed a response (Dkt. 58).

          IT IS THEREFORE ORDERED that counsel for all parties shall appear telephonically

  on Friday, October 4, 2019, at 1:00 p.m. The Court provides participants with the teleconference
. call-in information as follows:

          ATT Toll-Free Conference Number: 1-877-336-1839

          Access Code: 3465831, followed by #.

          Participants are directed to call this number no later than 12:55 p.m.
             So ORDERED and SIGNED this 1st day of October, 2019.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE
